Exhibit 10.13

 

Scienjoy Holding Corporation

Indemnification Agreement

 

This Indemnification Agreement (the “Agreement”) is made and entered into as of
May 7, 2020 between Scienjoy Holding Corporation (f/k/a Wealthbridge Acquisition
Limited), a British Virgin Islands company (the “Company”), and [NAME]
(“Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee served as the chief executive officer and a director of the
Company from [DATE] to [DATE] and his willingness to serve in such capacity is
predicated, in substantial part, upon the Company’s willingness to indemnify him
to the fullest extent permitted by the applicable laws, and upon the other
undertakings set forth in this Agreement;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons who have served or currently are serving the
Company and its subsidiaries from certain liabilities. Although the furnishing
of such insurance has been a customary and widespread practice among United
States-based corporations and other business enterprises, the Company believes
that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums and with more exclusions.
At the same time, directors, officers, and other persons in service to
corporations or business enterprises are being increasingly subjected to
expensive and time-consuming litigation relating to, among other things, matters
that traditionally would have been brought only against the Company or business
enterprise itself. The Company’s amended and restated memorandum and articles of
association (the “Charter”) permit indemnification of the officers, directors
and certain other persons of the Company. The Charter and the laws of the State
of Delaware expressly provide that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
any resolutions adopted pursuant to such indemnification, and will not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee;

 

WHEREAS, this Agreement is made with reference to the Share Exchange Agreement
(the “Share Exchange Agreement”) dated October 28, 2019 by and among the
Company, Scienjoy Inc., and certain other parties thereto, and the execution and
delivery of this Agreement by the Company is a condition to the closing
contemplated thereby; and

 

WHEREAS, in light of the considerations referred to in the preceding recitals,
it is the Company’s intention and desire that the provisions of this Agreement
be construed liberally, subject to their express terms, to maximize the
protections to be provided to Indemnitee hereunder.

 



1.

 

 

NOW, THEREFORE, the parties agree as follows:

 

1.  Indemnity of Indemnitee. The Company agrees to hold harmless and indemnify
Indemnitee to the fullest extent permitted by law, as such may be amended from
time to time in accordance with the terms of this Agreement. In furtherance of
this indemnification, and without limiting the generality of such
indemnification:

 

(a)  Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee will be entitled to the rights of indemnification provided in this
Section 1(a) if, by reason of his or her Corporate Status, the Indemnitee was,
or was threatened to be made, a party to or participant in any Proceeding other
than a Proceeding by or in the right of the Company. Pursuant to this Section
1(a), Indemnitee will be indemnified against all Expenses, judgments, penalties,
fines, and amounts paid in settlement actually and reasonably incurred by him or
her, or on his or her behalf, in connection with such Proceeding or any claim,
issue, or matter. This indemnification is provided if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful.

 

(b)  Proceedings by or in the Right of the Company. Indemnitee will be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his or her Corporate Status, the Indemnitee was, or was threatened to be made, a
party to or participant in any Proceeding brought by or in the right of the
Company. Pursuant to this Section 1(b), Indemnitee will be indemnified against
all Expenses actually and reasonably incurred by the Indemnitee, or on the
Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in, or
not opposed to, the best interests of the Company. Indemnification will not be
provided against such Expenses if made in respect of any claim, issue, or matter
in such Proceeding as to which Indemnitee will have been adjudged to be liable
to the Company unless and to the extent that the Court of Chancery of the State
of Delaware will determine that such indemnification may be made.

 

(c)  Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he or she will be
indemnified to the maximum extent permitted by law against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company will indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with each successfully resolved claim,
issue, or matter. For purposes of this Section, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
will be deemed to be a successful result as to such claim, issue, or matter.

 

2.  Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1, the Company agrees to
indemnify and hold Indemnitee harmless against all Expenses, judgments,
penalties, fines, and amounts paid in settlement actually and reasonably
incurred by him or her or on his or her behalf if, by reason of his or her
Corporate Status, he or she was, or was threatened to be made, a party to or
participant in any Proceeding (including a Proceeding by or in the right of the
Company), including, without limitation, any and all liability arising out of
the negligence or active or passive wrongdoing of Indemnitee. The only
limitation that will exist on the Company’s obligations pursuant to this
Agreement will be that the Company will not be obligated to make any payment to
Indemnitee that is finally determined (under the procedures, and subject to the
presumptions, in Sections 6 and 7) to be unlawful.

 



2.

 

 

3.  Contribution.

 

(a)  Whether or not the indemnification provided in Sections 1 and 2 is
available, in respect of any threatened, pending, or completed action, suit, or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit, or proceeding), the Company will pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit, or proceeding without requiring Indemnitee to contribute to such payment,
and the Company waives and relinquishes any right of contribution it may have
against Indemnitee. The Company will not enter into any settlement of any
action, suit, or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit, or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee. The Company will not settle any action or claim in a manner
that would impose any penalty or admission of guilt or liability on Indemnitee
without Indemnitee’s written consent.

 

(b)  Without diminishing or impairing the obligations of the Company in the
preceding subparagraph, if Indemnitee elects or is required to pay all or any
portion of any judgment or settlement in any threatened, pending, or completed
action, suit, or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit, or proceeding), the
Company will contribute to the amount of Expenses, judgments, fines, and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors, or employees of the Company, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such action, suit,
or proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose. To the extent
necessary to conform to law, the proportion determined on the basis of relative
benefit may be further adjusted by reference to the relative fault of the
Company and all officers, directors, or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines,
or settlement amounts, as well as any other equitable considerations which the
applicable law may require to be considered. The relative fault of the Company
and all officers, directors, or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, will be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their respective conduct is active or passive.

 

(c)  The Company agrees to fully indemnify and hold Indemnitee harmless from any
claims of contribution which may be brought by the Company’s officers,
directors, or employees, other than Indemnitee, who may be jointly liable with
Indemnitee.

 

(d)  To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding to reflect: (i) the relative
benefits received by the Company and Indemnitee as a result of the events and
transactions giving cause to such Proceeding; and (ii) the relative fault of the
Company (and its directors, officers, employees, and agents) and Indemnitee in
connection with such events and transactions.

 

4.  Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party, he or
she will be indemnified against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.

 

5.  Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company will advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Corporate
Status within 30 days after the receipt by the Company of a statement from
Indemnitee requesting such advance or advances, whether prior to or after final
disposition of such Proceeding. Such statement will reasonably evidence the
Expenses incurred by Indemnitee and will include or be preceded or accompanied
by a written undertaking by or on behalf of Indemnitee to repay any Expenses
advanced if it is ultimately determined that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 will be unsecured and interest free.

 



3.

 

 

6.  Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the
applicable laws and public policy. Accordingly, the parties agree that the
following procedures and presumptions will apply in the event of any question as
to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a)  To obtain indemnification under this Agreement, Indemnitee will submit to
the Company a written request with such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Secretary of the Company will, promptly on receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification. Notwithstanding the foregoing, any failure of Indemnitee to
provide such request to the Company, or to provide such a request in a timely
fashion, will not relieve the Company of any liability that it may have to
Indemnitee unless, and to the extent that, such failure actually and materially
prejudices the interests of the Company.

 

(b)  On written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a), Indemnitee’s entitlement to indemnification will be
determined by one of the following three methods, which will be at the election
of the Board:

 

(i) by a majority vote of the Disinterested Directors, even though less than a
quorum;

 

(ii) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum; or

 

(iii) if so directed by the Board, by the shareholders of the Company.

 

(c)  In making a determination with respect to entitlement to indemnification
under this Agreement, the person or persons or entity making such determination
will presume that Indemnitee is entitled to indemnification under this
Agreement. Anyone seeking to overcome this presumption will have the burden of
proof and the burden of persuasion by clear and convincing evidence. Neither the
failure of the Company (including by its Board) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its Board) that Indemnitee has not met such applicable standard of
conduct, will be a defense to the action or create a presumption that Indemnitee
has not met the applicable standard of conduct.

 

(d)  Indemnitee will be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. In addition,
the knowledge and actions, or failure to act, of any director, officer, agent,
or employee of the Enterprise will not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it will in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he or she reasonably believed to be in, or not opposed to, the best
interests of the Company. Anyone seeking to overcome this presumption will have
the burden of proof and the burden of persuasion by clear and convincing
evidence.

 



4.

 

 

(e)  If the person, persons, or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification has not have made a
determination within 60 days after receipt by the Company of the request, the
requisite determination of entitlement to indemnification will be deemed to have
been made, and Indemnitee will be entitled to such indemnification absent (i) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading in connection
with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law. Such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons, or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
or information relating thereto. The provisions of this Section 6(f) will not
apply if the determination of entitlement to indemnification is to be made by
the shareholders pursuant to Section 6(b) and if (A) within 15 days after
receipt by the Company of the request for such determination, the Board or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the shareholders for their consideration at an annual meeting to be held within
75 days after such receipt, and such determination is made at that annual
meeting, or (B) a special meeting of shareholder is called within 15 days after
such receipt for the purpose of making such determination, such meeting is held
for such purpose within 60 days after having been so called and such
determination is made at that special meeting.

 

(f)  Indemnitee will cooperate with the person, persons, or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing such person, persons, or entity on reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any member of the Board, or
shareholder of the Company will act reasonably and in good faith in making a
determination regarding the Indemnitee’s entitlement to indemnification under
this Agreement. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person,
persons, or entity making such determination will be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company indemnifies and agrees to hold Indemnitee
harmless therefrom.

 

(g)  The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption, and uncertainty. In the event that any action, claim,
or proceeding to which Indemnitee is a party is resolved in any manner other
than by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it will be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit, or proceeding. Anyone seeking
to overcome this presumption will have the burden of proof and the burden of
persuasion by clear and convincing evidence.

 

(h)  The termination of any Proceeding or of any claim, issue, or matter in any
Proceeding, by judgment, order, settlement or conviction, or on a plea of nolo
contendere or its equivalent, will not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

 



5.

 

 

7.  Remedies of Indemnitee.

 

(a)  In the event that (i) a determination is made pursuant to Section 6 that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 5, (iii) subject
to the limitations set forth herein, no determination of entitlement to
indemnification is made pursuant to Section 6(b) within 90 days after receipt by
the Company of the request for indemnification, (iv) payment of indemnification
is not made pursuant to this Agreement within 10 days after receipt by the
Company of a written request for such payment, or (v) payment of indemnification
is not made within 10 days after a determination has been made that Indemnitee
is entitled to indemnification or such determination is deemed to have been made
pursuant to Section 6, Indemnitee will be entitled to an adjudication in an
appropriate court of the State of Delaware or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification. Indemnitee
will commence such proceeding seeking an adjudication within one year following
the date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 7(a). The Company will not oppose Indemnitee’s right to
seek any such adjudication.

 

(b)  In the event that a determination has been made pursuant to Section 6(b)
that Indemnitee is not entitled to indemnification, any judicial proceeding
commenced pursuant to this Section 7 will be conducted in all respects as a de
novo trial on the merits, and Indemnitee will not be prejudiced by reason of the
adverse determination under Section 6(b).

 

(c)  If a determination has been made pursuant to Section 6(b) that Indemnitee
is entitled to indemnification, the Company will be bound by such determination
in any judicial proceeding commenced pursuant to this Section 7, absent (i) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s misstatement not materially misleading in
connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law.

 

(d)  In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his or her rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company will pay on his or her
behalf, in advance, any and all expenses (of the types described in the
definition of Expenses) actually and reasonably incurred by him or her in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of expenses, or insurance
recovery.

 

(e)  The Company will be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding, and enforceable, and will stipulate in
any such court that the Company is bound by all the provisions of this
Agreement. The Company will indemnify Indemnitee against any and all Expenses
and, if requested by Indemnitee, will (within 10 days after receipt by the
Company of a written request therefore) advance, to the extent not prohibited by
law, such expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advance of Expenses
from the Company under this Agreement or under any directors' and officers'
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of Expenses, or insurance recovery, as the case may be.

 



6.

 

 

(f)  Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement will be
required to be made prior to the final disposition of the Proceeding.

 

8.  Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

 

(a)  The rights of indemnification as provided by this Agreement will not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, Charter, any agreement, a vote of shareholders, a
resolution of Board, or otherwise. No amendment, alteration, or repeal of this
Agreement or of any provision of this Agreement will limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration, or repeal. To the extent that a change in the BVI Laws, whether by
statute or judicial decision, permits greater indemnification than would be
afforded currently under the Charter and this Agreement, it is the intent of the
parties of this Agreement that Indemnitee will enjoy all greater benefits so
afforded by such change. No right or remedy in this Agreement conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy will be cumulative and in addition to every other right and remedy given
under this Agreement or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy under this
Agreement, or otherwise, will not prevent the concurrent assertion or employment
of any other right or remedy.

 

(b)  To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents, or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan, or other enterprise that such person
serves at the request of the Company, the Company will procure such insurance
policy or policies under which the Indemnitee will be covered in accordance with
its or their terms to the maximum extent of the coverage available for any
director, officer, employee, agent, or fiduciary under such policy or policies.
If, at the time of the receipt of a notice of a claim pursuant to the terms of
this Agreement, the Company has director and officer liability insurance in
effect, the Company will give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures in the respective
policies. The Company will thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of such policies.

 

(c)  The Company acknowledges that Indemnitee has or may have in the future
certain rights to indemnification, advancement of expenses, or insurance
provided by other entities or organizations (collectively, the “Secondary
Indemnitors”). The Company agrees that (i) it is the indemnitor of first resort
(i.e., its obligations to Indemnitee are primary and any obligation of the
Secondary Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) it will
be required to advance the full amount of expenses incurred by Indemnitee and
will be liable for the full amount of all Expenses, judgments, penalties, fines,
and amounts paid in settlement to the extent legally permitted and as required
by the terms of this Agreement, Charter or any other agreement between the
Company and Indemnitee, without regard to any rights Indemnitee may have against
the Secondary Indemnitors, and (iii) it irrevocably waives, relinquishes, and
releases the Secondary Indemnitors from any and all claims against the Secondary
Indemnitors for contribution, subrogation, or any other recovery of any kind in
respect thereof. The Company further agrees that no advancement or payment by
the Secondary Indemnitors on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company will affect the
foregoing and the Secondary Indemnitors will have a right of contribution and be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company. The Company and Indemnitee agree
that the Secondary Indemnitors are express third party beneficiaries of the
terms of this Section 8(c).

 



7.

 

 

(d)  Except as provided in Section 8(c), in the event of any payment under this
Agreement, the Company will be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee (other than against the Secondary
Indemnitors), who will execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(e)  Except as provided in Section 8(c), the Company will not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable under this
Agreement if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement, or otherwise.

 

(f)  Except as provided in Section 8(c), the Company's obligation to indemnify
or advance Expenses under this Agreement to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee, or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan, or
other enterprise will be reduced by any amount Indemnitee has actually received
as indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan, or other enterprise.

 

9.  Exceptions to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Company will not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:

 

(a)  for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision, provided that the foregoing will not affect the rights of Indemnitee
or the Secondary Indemnitors in Section 8(c);

 

(b)  for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company;

 

(c)  in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees, or other indemnitees, unless (i) the Board authorized the Proceeding
(or any part of any Proceeding) prior to its initiation, or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law;

 

(d)  with respect to remuneration paid to Indemnitee if it is determined by
final judgment or other final adjudication that such remuneration was in
violation of law;

 

(e)   a final judgment or other final adjudication is made that Indemnitee’s
conduct was fraudulent or dishonest (but only to the extent of such specific
determination);

 

(f)  in connection with any claim for reimbursement or any recovery policy of
the Company by Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act or Section 954 of
the Dodd-Frank Act, or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities or securities in violation of
Section 306 of the Sarbanes-Oxley Act), if Indemnitee is held liable therefor
(including pursuant to any settlement); or

 



8.

 

 

(g)  on account of conduct that is established by a final judgment as
constituting a breach of Indemnitee’s duty of loyalty to the Company or
resulting in any personal profit or advantage to which Indemnitee is not legally
entitled.

 

For purposes of this Section 9, a final judgment or other adjudication may be
reached in either the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.

 

Any provision herein to the contrary notwithstanding, the Company will not be
obligated pursuant to the terms of this Agreement to indemnify Indemnitee or
otherwise act in violation of any undertaking appearing in and required by the
rules and regulations promulgated under the Securities Act, or in any
registration statement filed with the SEC under the Securities Act. Indemnitee
acknowledges that paragraph (h) of Item 512 of Regulation S-K promulgated under
the Securities Act currently generally requires the Company to undertake, in
connection with any registration statement filed under the Securities Act, to
submit the issue of the enforceability of Indemnitee’s rights under this
Agreement in connection with any liability under the Securities Act on public
policy grounds to a court of appropriate jurisdiction and to be governed by any
final adjudication of such issue. Indemnitee specifically agrees that any such
undertaking will supersede the provisions of this Agreement and to be bound by
any such undertaking.

 

10.  Duration of Agreement. All agreements and obligations of the Company
contained herein will cover the period during which Indemnitee served as an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and will continue
thereafter so long as Indemnitee will be subject to any Proceeding (or any
proceeding commenced under Section 7) by reason of his or her Corporate Status,
whether or not he or she is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement. This Agreement will be binding on and inure to the benefit
of and be enforceable by the parties of this Agreement and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business or
assets of the Company), assigns, spouses, heirs, executors, and personal and
legal representatives.

 

11.  Security. To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations under this Agreement through an irrevocable bank
line of credit, funded trust, or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of the Indemnitee.

 

12.  Enforcement.

 

(a)  The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it.

 

(b)  Other than as provided in this Agreement, this Agreement constitutes the
entire agreement between the parties with respect to this subject matter and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties with respect to this subject matter.

 

13.  Definitions. For purposes of this Agreement:

 

(a)  “Beneficial Owner” has the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided that Beneficial Owner will exclude any Person
otherwise becoming a Beneficial Owner by reason of the shareholders of the
Company approving a merger of the Company with another entity.

 



9.

 

 

(b)  “Board” means the Board of Directors of the Company.

 

(c)  “Change in Control” means the earliest to occur after the date of this
Agreement of any of the following events:

 

(i) Acquisition of Stock by Third Party. Any Person is or becomes the Beneficial
Owner (as defined above), directly or indirectly, of securities of the Company
representing twenty five percent (25%) or more of the combined voting power of
the Company's then outstanding securities;

 

(ii) Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii) or (iv)
of this definition of Change in Control) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the members of the Board;

 

(iii) Corporate Transactions. The effective date of a merger, amalgamation or
consolidation of the Company with any other entity, other than a merger,
amalgamation or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger, amalgamation or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 51% of
the combined voting power of the voting securities of the surviving or
amalgamated entity outstanding immediately after such merger, amalgamation or
consolidation and with the power to elect a majority of the Board or other
governing body of such surviving or amalgamated entity;

 

(iv) Liquidation. The approval by the shareholders of the Company of a complete
liquidation and winding-up of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets;
and

 

(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement.

 

(d)  “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Company.

 

(e)  “Disinterested Director” means an Audit Committee member of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

(f)  “Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010.

 



10.

 

 

(g)  “Enterprise” means the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the express written request of the Company as a director,
officer, employee, agent or fiduciary.

 

(h)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(i)  “Expenses” includes all documented and reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding, or responding to, or objecting to, a request to
provide discovery in any Proceeding. Expenses also will include Expenses
incurred in connection with any appeal resulting from any Proceeding and any
federal, state, local, or foreign taxes imposed on the Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersede as bond, or other appeal bond or its equivalent. Expenses
will not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 

(j)  “Person” for purposes of the definition of Beneficial Owner and Change in
Control set forth above, will have the meaning as set forth in Sections 13(d)
and 14(d) of the Exchange Act; provided that Person will exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

(k)  “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that Indemnitee
is or was an officer or director of the Company, by reason of any action taken
by him or her or of any inaction on his or her part while acting as an officer
or director of the Company, or by reason of the fact that he or she is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
Enterprise; in each case whether or not he or she is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce his or her rights
under this Agreement.

 

(l)  “Sarbanes-Oxley Act” will mean the Sarbanes-Oxley Act of 2002, as amended.

 

(m)  “SEC” will mean the Securities and Exchange Commission.

 

(n)  “Securities Act” will mean the Securities Act of 1933, as amended.

 

14.  Severability. The invalidity or unenforceability of any provision hereof
will in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision will be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

 



11.

 

 

15.  Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement will be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement will
be deemed or will constitute a waiver of any other provisions hereof (whether or
not similar) nor will such waiver constitute a continuing waiver.

 

16.  Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered under this
Agreement. The failure to so notify the Company will not relieve the Company of
any obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

 

17.  Notices. All notices and other communications given or made pursuant to
this Agreement will be in writing and will be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) 5 days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications will be sent:

 

(a)  To Indemnitee at the address or emails on the books and records of the
Company.

 

(b)  To the Company at:

      Scienjoy Holding Corporation

      3rd Floor, JIA No. 34, Shenggu Nanli

      Chaoyang District

      Beijing, P.R. China 100029

      Attn: Xiaowu He

      xiaowu.he@scienjoy.com

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

18.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature, electronic mail (including .pdf or any
electronic signature complying with the U.S. Federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument and be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

19.  Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and will not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

20.  Governing Law and Consent to Jurisdiction. This Agreement, and all rights,
remedies, liabilities, powers and duties of the parties of this Agreement, shall
be governed by and construed in accordance with the laws of the State of
Delaware without regard to its principles of conflicts of laws. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or process.

 

[Signature page follows.]

 



12.

 

  

In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.

 



Scienjoy Holding Corporation







        By: /s/ Xiaowu He    

Name: Xiaowu He

Title:   Chief Executive Officer

         





    [NAME of Indemnitee]

 





 



 

 